Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 1 of 18 PageID #: 1302
                                                                                         Clerk’s Office
                                                                                         Filed Date: 12/22/2020

                                                                                         4:51 PM

    UNITED STATES DISTRICT COURT                                                         U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF
    EASTERN DISTRICT OF NEW YORK                                                         NEW YORK
    ----------------------------------------------------------x                          BROOKLYN OFFICE
    MELVIN PORTER,
                               Petitioner,
                                                                  NOT FOR PUBLICATION
             -against-
                                                                  MEMORANDUM & ORDER
                                                                  17-CV-7465 (CBA)
 WILLIAM KEYSER, Superintendent, Sullivan
 Correctional Facility,
                            Respondent.
 ----------------------------------------------------------x
AMON, United States District Judge:

           Petitioner Melvin Porter brings this counseled petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. (D.E. # 1.) Porter was convicted in Supreme Court, Queens County,

following a nonjury trial, for four counts of second-degree criminal possession of a weapon, four

counts of third degree criminal possession of a weapon, one count of seventh degree criminal

possession of a controlled substance, and one count of operating a motor vehicle with a windshield

obstructed. Porter argues that his trial counsel was ineffective for failing to advance certain

allegedly meritorious suppression arguments that had a reasonable probability of leading to the

suppression of all physical evidence seized by law enforcement and admitted against him at trial.

(D.E. # 3 (“Pet’r Mem.”) at 2.) For the reasons set forth below, Porter’s petition is denied.

                                                 BACKGROUND

           The following evidence was adduced at a joint pretrial suppression hearing. Police Officer

Oleg Matat testified that, in the early morning on July 7, 2019, he and his partner, Police Officer

Triantiflidis, were patrolling in plainclothes in an unmarked van in the vicinity of Broadway and

36th Street in Queens County. (H1. at 8–10.)1 Sometime after 2 a.m., Matat first heard over the



1
  References to the pretrial suppression hearing are designated “H1”; references to the oral
argument on the suppression motion are designated “H2”; references to the bench trial are
designated “T”; references to the sentencing are designated “S”; and references to the state court
record are designated “SR.”
                                                           1
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 2 of 18 PageID #: 1303




radio about a shooting, and Matat and his partner began canvassing the area. (H1. at 57–58; 80–

81.) Subsequent radio transmissions included additional details about the suspected perpetrators,

who were two black males (one wearing a gray shirt and dark pants, one wearing all brown or all

black), one Hispanic male, and one Hispanic female with checkered shorts, all in their twenties.

(H1. at 36–37, 57, 116.)

       Around 3:40 in the morning, Matat observed a tan Toyota Corolla—driven by Porter—that

was “low to the ground,” which to Matat meant the car “was either packed with people or it had

something heavy in the trunk.” (H1. at 10–11, 13–14, 37.) Matat also observed a stethoscope

hanging off the rear-view mirror obstructing the driver’s view. (H1. at 11.) Matat and his partner

followed the vehicle, observed it turn without using a signal, followed the vehicle for three to four

blocks while traveling at 40 to 50 miles per hour in a 30 mile-per-hour zone, and pulled the vehicle

over. (H1. at 11–13.) In addition to identifying Porter, Matat identified Jerome Abraham in the

passenger seat and Michael Soto, Jennifer Cabezas, and Dennis Crandle in the back seat. (H1. at

14–16.) Looking through the front passenger window, Matat observed an orange-colored, white-

capped “medicine bottle in the center console of the vehicle” with “[n]o writing on it or

prescription.” (H1. at 16–17; see also H1. at 43.) He testified on direct examination that the bottle

contained nine pills, (H1. at 44); on cross-examination, however, Matat admitted he could not see

how many pills there were, but only that they were pills of varying types and filled about half an

inch of the bottle, (H1. at 72, 94). Matat acknowledged that he did not know what kind of pills

were in the bottle and that they “could have been” aspirin, (H1. at 44), but he was trained in the

identification and packaging of controlled substances, (H1. at 17), and believed the pills were

controlled substances, (H1. at 93).




                                                 2
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 3 of 18 PageID #: 1304




       The officers did not remove the bottle at that point. (H1. at 45.) Although none of the five

individuals made any threatening gestures or remarks, Matat explained there were two officers and

five individuals in the vehicle, so he “wanted to be cautious” for the officers’ safety. (H1. at 45.)

Although Matat’s testimony is not entirely clear, at around the same time, the officers called for

assistance and asked the individuals to step out of the vehicle. (H1. at 46, 73, 93.) The officers

also radioed for the description of the suspects in a robbery earlier that night—which “kept on

playing back” from dispatch—although Matat could not remember whether he or his partner made

the call and whether it was before or after the five individuals were taken out of the car. (H1. at

47–48.) Matat admitted that, when the five individuals were asked to get out of the car, they had

no information that anyone had done anything illegal—it was because of “what we saw on the

center console.” (H1. at 107–08.) Matat recovered the pill bottle. (H1. at 113.) He also asked

Porter for permission to search his trunk, received permission, opened it, and saw nothing inside.

(H1. at 55, 95–96, 117–20.)

       Sergeant Almonte testified that, when he arrived on the scene, he saw the individuals—

three black males, one Hispanic male and one Hispanic female—with one black male much older

than the others. (H1. 156.) He noticed they matched the description of the suspects in the shooting

that took place about an hour before. (H1. 156.) He took Cabezas aside and asked her where she

was coming from, and Cabezas said “they were involved in shooting earlier,” “she didn’t want

anything to do with the shooting,” and she did not “know why they shot.” (H1. 157.) Matat

testified that after Sergeant Almonte spoke with Cabezas, all five individuals were handcuffed.

(H1. at 74.)

       After the five individuals were brought to the 114th Precinct, Matat opened the trunk in the

parking lot of the Precinct to conduct an inventory search. (H1. at 53, 96.) Matat observed a box



                                                 3
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 4 of 18 PageID #: 1305




of latex gloves that contained gloves and a black revolver. (H1. at 54.) He did not remove the

revolver, but instead closed the trunk, told Sergeant Almonte what he saw, and went to get a search

warrant. (H1. at 54, 96–97, 122.) Almonte testified that the subsequent search recovered three

firearms. (H1. 162.) Almonte said Matat did not inform him that Porter earlier consented to the

search of his car. (H1. 181, 198–99.)

       At oral argument on the motion to suppress, Porter’s counsel expressly joined in the

arguments made by his co-defendant’s attorneys. (H2. 2, 17.) Collectively, counsel argued that

Matat was not credible and the car was stopped for pretextual reasons. (H2. 3–9.) As to the bottle,

counsel for Porter’s co-defendant argued in relevant part:

       Now, according to their testimony is that after they allegedly see this bottle, they
       say he sees pills. He can not determine what kind of pills they are, whether they are
       aspirin or whether they are cholesterol pills. They are white pills. There is no telltale
       sign that what’s contained in that particular medicine bottle is indicia of any
       criminality. He then goes back with his fellow officer back to their van and at that
       point there is some discussion that takes place between the officers and the van.
       They come back to the vehicle, and at that point, Judge, they rise the level of
       intrusion by the Police Department to order them out of the vehicle. Now there is
       not at this point an issue of safety. It’s an issue because according to Officer Matat
       he says that that bottle is contraband.

       I submit to the Court, Judge, based upon those facts that was submitted, would the
       Court issue a search warrant to say you can now search that particular bottle[?]
       There has been nothing that’s been radioed relative to this vehicle again that would
       indicate that this vehicle was involved in any criminal activity.
       ...

       There was no new information that would indicate that vehicle at that time was
       involved in any criminality that will requires then an officer to raise the level of
       intrusion to go into the vehicle, look into the vehicle, search the vehicle recover an
       item and then at that point determine we are going to order you out and detain you
       based upon what we believe to be contraband in that bottle. And then I will argue,
       I reiterate, that bottle, there is no indicia that what’s in that bottle is criminal at all,
       and there is no information or new information that those officers received at that
       juncture much that would indicate they had a right to order these individuals out of
       the car and know the search of that bottle which they allege to be contraband.

(H2. 8–10.)

                                                    4
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 5 of 18 PageID #: 1306




       After expressly adopting the arguments of co-defendants’ counsel, Porter’s counsel stated:

       I think clearly if your Honor credits the testimony of the police in this case, they
       obviously have probable cause to stop the vehicle, and obviously once they have
       probable cause, the officer saw what he saw in the vehicle and everything follows,
       you know, routinely after that. . . . The credibility of the police in this case is clearly
       the issue here.

(H2. 17.)

       In particular, Porter’s counsel argued that it would have been physically impossible to see

the pill bottle from Matat’s viewpoint, that it was evident that the officers conducted an illegal

search, the officers’ testimony contradicted common sense, and the officers were attempting to

justify the search and arrest after the fact. (H2. 18–21.)

       The court found the testimony of the testifying police officers, including Matat and

Almonte, “to be credible and worthy of belief”, (H2. 27), and entered factual findings following

the hearing. (H2. 27–30.) The court concluded that, based on Porter’s failure to signal while

turning, Matat had a reasonable basis for stopping the vehicle. (H2. 31–32.) When Matat

“observed an unmarked pill bottle in the car and that the occupants of the vehicle with the

exception of defendant Porter closely resembled four individuals alleged to have been involved in

the shooting earlier [that] morning, less than a mile away from the location where the car was

stopped, . . . he had a reasonable basis upon which to order the occupants out of the car, frisk them

for his safety and detain them briefly pending your investigation.” (H2. 31–32.) Once Almonte

spoke with Cabezas, the officers had probable cause to arrest the five individuals. (H2. 32.) The

subsequent search of the car was justified by Porter’s consent to the search. (H2. 32.) Accordingly,

the court denied Porter’s motion to suppress, along with those of all his co-defendants. (H2. 34.)

       Porter was convicted as charged at a bench trial. (T. 619–21.) He was sentenced as a

persistent felony offender to concurrent, indeterminate prison terms of 16 years to life on each



                                                   5
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 6 of 18 PageID #: 1307




count of second-degree weapon possession, two to four years on each count of third-degree

weapon possession, one year on the drug possession count, and time served on the traffic violation.

(S. 4–6.)

       Porter appealed to the Appellate Division, Second Department—represented by the same

counsel who represents him in the instant petition—and argued that his trial counsel was

ineffective for failing to advance certain allegedly meritorious arguments to suppress tangible

evidence. (SR. 1–67.) On April 27, 2016, the Appellate Division affirmed the judgment below.

People v. Porter, 28 N.Y.S.3d 906, 907 (N.Y. App. Div. 2016). The Appellate Division reasoned

as follows:

       Contrary to the defendant’s contention, he was not deprived of the effective
       assistance of counsel at the suppression hearing (see People v. Benevento, 91
       N.Y.2d 708 [1998]; People v. Baldi, 54 N.Y.2d 137 [1981]; see also People v.
       Caban, 5 N.Y.3d 143, 155-156 [2005]). Defense counsel’s conduct at the hearing
       was reasonably competent under the circumstances (see People v. Benevento, 91
       N.Y.2d at 712-713), and, while the defendant contends that defense counsel failed
       to make certain arguments in support of suppression, those arguments cannot be
       fairly characterized as clear-cut and dispositive in the defendant’s favor (see People
       v. McGee, 20 N.Y.3d 513, 518 [2013]; cf. People v. Clermont, 22 N.Y.3d 931
       [2013]) so as to render defense counsel ineffective for failing to make them.

Porter, 28 N.Y.S.3d at 907.

       On October 12, 2016, the Court of Appeals denied leave to appeal. People v. Porter, 68

N.E.3d 111 (N.Y. 2016). On December 22, 2017, Porter filed the instant petition.

                                   STANDARD OF REVIEW

A.     AEDPA Review

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a person in

custody pursuant to the judgment of a State court may petition a federal court for “a writ of habeas

corpus . . . only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2254(a). Where the petitioner seeks review of a claim

                                                 6
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 7 of 18 PageID #: 1308




“adjudicated on the merits in State court proceedings,” AEDPA “sharply limits the circumstances

in which a federal court may issue a writ of habeas corpus,” Johnson v. Williams, 568 U.S. 289,

298 (2013), and “imposes a highly deferential” standard of review, Jones v. Murphy, 694 F.3d

225, 234 (2d Cir. 2012) (quoting Hardy v. Cross, 565 U.S. 65, 66 (2011) (per curiam)); see also

28 U.S.C. § 2254(d).

       A district court applying AEDPA deference may grant an application for a writ of habeas

corpus only where the state adjudication resulted in a decision that (1) “was contrary to, or involved

an unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or (2) “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2); see

also Williams v. Taylor, 529 U.S. 362, 405–06 (2000); Evans v. Fischer, 712 F.3d 125, 132–33

(2d Cir. 2013). “‘[C]learly established Federal law’ refers to holdings, and not dicta, of cases

decided by the Supreme Court, as opposed to lower federal courts.” Fischer, 712 F.3d at 133

(citing Taylor, 529 U.S. at 412). A state court’s ruling on the merits is “contrary to” a clearly

established Supreme Court holding if it “arrives at a conclusion opposite to that reached by [the]

Court on a question of law or . . . decides a case differently than [the] Court has on a set of

materially indistinguishable facts.” Taylor, 529 U.S. at 412–13. An “unreasonable application”

of clearly established Supreme Court precedent occurs when “the state court identifies the correct

governing legal principle from [the] Court’s decisions but unreasonably applies that principle to

the facts of the prisoner’s case.” Id. at 413. “An application of law is ‘unreasonable’ only if it

involves ‘[s]ome increment of incorrectness beyond error.’” Fischer, 712 F.3d at 133 (quoting

Overton v. Newton, 295 F.3d 270, 277 (2d Cir. 2002)); see also Harrington v. Richter, 562 U.S.

86, 101 (2011) (holding that if “‘fairminded jurists could disagree’ on the correctness of the state



                                                  7
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 8 of 18 PageID #: 1309




court’s decision,” that decision is not unreasonable (quoting Yarborough v. Alvarado, 541 U.S.

652, 664 (2004))); Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (noting that whether a state

court’s determination was unreasonable is “a substantially higher threshold” than whether that

determination was incorrect).

B. Standards for Evaluating § 2254 Petitions Based on Strickland

       The clearly-established federal standard applicable to claims alleging ineffective assistance

of counsel is provided by Strickland v. Washington, 466 U.S. 668, 687 (1984). Taylor, 529 U.S.

at 391. Under Strickland, to establish a deprivation of the Sixth Amendment right to effective

assistance of counsel, a petitioner must satisfy both the “performance” and “prejudice” prongs of

the test. Specifically, the petitioner must show that (1) “counsel’s performance was deficient,”

meaning that “counsel made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment,” and (2) “the deficient performance prejudiced

the defense,” meaning that “counsel’s errors were so serious as to deprive the defendant of a fair

trial, a trial whose result is reliable.” Rivas v. Fischer, 780 F.3d 529, 546-47 (2d Cir. 2015)

(quoting Strickland, 466 U.S. at 687).

       Under the performance prong, a court determines whether “counsel’s representation fell

below an objective standard of reasonableness,” indulging “a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S.

at 688–89. A court “must bear in mind both that counsel ‘has a duty to bring to bear such skill and

knowledge as will render the trial a reliable adversarial testing process’ and that counsel must have

‘wide latitude’ in making tactical decisions.” Henry v. Poole, 409 F.3d 48, 63 (2d Cir. 2005)

(quoting Strickland, 466 U.S. at 688–89). Although actions or omissions that may be considered

sound strategy will not violate the performance prong, “ineffective assistance may be found where



                                                 8
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 9 of 18 PageID #: 1310




counsel ‘omitted significant and obvious issues while pursuing issues that were clearly and

significantly weaker.’” Brown v. United States, 167 F.3d 109, 110 (2d Cir. 1999) (quoting Mayo

v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994)). Finally, to satisfy the prejudice prong, petitioner

must show “there is a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different.” Rosario v. Ercole, 601 F.3d 118, 123 (2d Cir. 2010)

(quoting Taylor, 529 U.S. at 391). A “reasonable probability” is one “sufficient to undermine

confidence in the outcome.” Rivas, 780 F.3d at 550 (quoting Strickland, 466 U.S. at 694).

       Although Stone v. Powell, 428 U.S. 465, 494 (1976), generally bars courts from directly

considering a Fourth Amendment challenge in a habeas petition, a court may consider an

ineffective assistance claim “founded primarily on incompetent representation with respect to a

Fourth Amendment issue.” Palacios v. Burge, 589 F.3d 556, 561 (2d Cir. 2009) (quoting

Kimmelman v. Morrison, 477 U.S. 365, 380 (1986)). When pressing such a claim, a petitioner

must also show “that his Fourth Amendment claim is meritorious and that there is a reasonable

probability that the verdict would have been different absent the excludable evidence.” Mosby v.

Senkowski, 470 F.3d 515, 519 (2d Cir. 2006) (quoting Kimmelman, 477 U.S. at 375).

       As earlier noted, on top of the “weighty[] burden” that the Strickland test itself places on a

petitioner, Hemstreet v. Greiner, 491 F.3d 84, 89-90 (2d Cir. 2007), in order to “establish eligibility

for habeas relief under AEDPA’s deferential standard, a [petitioner] must demonstrate that the

Appellate Division’s application of Strickland was not merely incorrect, but objectively

unreasonable.” Id. (internal quotation marks omitted). Indeed, “[e]stablishing that a state court’s

application of Strickland was unreasonable under § 2254(d) is all the more difficult [because] [t]he

standards created by Strickland and § 2254(d) are both highly deferential, and when the two apply

in tandem, review is doubly so.”



                                                  9
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 10 of 18 PageID #: 1311




                                             DISCUSSION

  I.         Porter’s Ineffective Assistance Claim

          Porter argues that: (1) the Appellate Division’s decision rejecting his ineffective assistance

of counsel claim employed a legal standard contrary to Strickland; and, in the alternative, (2) the

Appellate Division unreasonably applied Strickland to his case. (Pet’r Mem. at 54–61.) Porter

further requests that this Court issue a certificate of appealability, even if it denies his petition.

(Pet’r Mem. at 63.)

          Respondent argues that the Appellate Division’s decision (1) was not contrary to

Strickland, because the New York standard for evaluating ineffectiveness is consistent with the

federal standard, (D.E. # 8-1 (“Def. Opp’n”) at 18–21); and (2) was not an erroneous, let alone

objectively unreasonable, application of Strickland, because (a) the allegedly meritorious

argument that Porter claims his trial counsel failed to press was, in fact, made by counsel and

rejected by the court; and (b) any allegedly meritorious argument that counsel purportedly failed

to raise would not have a reasonable probability of changing the result of the proceeding if raised

because: (i) the argument was without merit under binding Fourth Amendment jurisprudence, and

(ii) the trial court denied the suppression motion on an additional basis, independent from the

alleged error. (Def. Opp’n at 21–28.)

       A. “Contrary To” Strickland

          I first address, and reject, Porter’s argument that I should review his Sixth Amendment

claim de novo, because the Appellate Division failed to apply the Supreme Court’s clearly

established law as articulated in Strickland. The Appellate Division concluded that the arguments

trial counsel failed to make “cannot be fairly characterized as clear-cut and dipositive in



                                                   10
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 11 of 18 PageID #: 1312




defendant’s favor so as to render defense counsel ineffective for failing to make them,” principally

citing People v. McGee, 986 N.E.2d 907 (N.Y. 2013). Porter, 28 N.Y.S.3d at 907 (internal

citations omitted). But, Porter argues, the Supreme Court requires a petitioner arguing ineffective

assistance of counsel to show only that the unaddressed Fourth Amendment claim is “meritorious.”

Kimmelman, 477 U.S. at 375.

       Although Porter focuses on the Appellate Division’s reliance on McGee, the Appellate

Division also concluded that Porter “was not deprived of the effective assistance of counsel at the

suppression hearing” and cited People v. Benevento, 697 N.E.2d 584 (N.Y. 1998), People v. Baldi,

429 N.E.2d 400 (N.Y. 1981), and People v. Caban, 833 N.E.2d 213 (N.Y. 2005). In evaluating

those cases, the Second Circuit has “recognized that the New York ‘meaningful representation’

standard is not contrary to the Strickland standard.” Rosario, 601 F.3d at 124-25; see also Henry,

409 F.3d at 70 (“[I]n the absence of a contrary decision by this Court en banc, or an intervening

Supreme Court decision, we are bound to follow the precedents set in [earlier cases] that the N.Y.

Court of Appeals standard is not ‘contrary to’ Strickland.”).

       As to McGee, I am not persuaded that its standard is “diametrically different, opposite in

character or nature, or mutually opposed” to Strickland and Kimmelman, Lindstadt v. Keane, 239

F.3d 191, 198 (2d Cir. 2001) (quoting Taylor, 529 U.S. at 406), and accordingly conclude that the

Appellate Division did not apply a standard contrary to the clearly-established federal law. McGee

expounds on New York’s meaningful representation standard, explaining that to establish

constitutionally deficient representation, “the omission must typically involve an issue that is so

clear-cut and dispositive that no reasonable defense counsel would have failed to assert it, and it

must be evident that the decision to forgo the contention could not have been grounded in a

legitimate trial strategy.” McGee, 986 N.E.2d at 909. That is not “diametrically different” from



                                                11
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 12 of 18 PageID #: 1313




the standard articulated in Kimmelman, in which the Supreme Court held that “[a]lthough a

meritorious Fourth Amendment issue is necessary to the success of a Sixth Amendment claim, a

good Fourth Amendment claim alone will not earn a prisoner federal habeas relief.” 477 U.S. at

382. “Only those habeas petitioners who can prove under Strickland that they have been denied a

fair trial by the gross incompetence of their attorneys will be granted the writ and will be entitled

to retrial without the challenged evidence.” Id.; cf. Maldonado v. Burge, 697 F. Supp. 2d 516,

526-528 (S.D.N.Y. 2010) (noting that Kimmelman did not define “meritorious” and that “there is

some uncertainty under federal law as to precisely what showing is required to satisfy Strickland’s

prejudice prong where the ineffective assistance of counsel claim is premised on a failure to make

a suppression motion”).

       Moreover, “federal habeas courts should be wary of ‘impos[ing] on state courts the

responsibility for using particular language in every case in which a state prisoner presents a

federal claim.’” Sellan v. Kuhlman, 261 F.3d 303, 312 (2d Cir. 2001) (quoting Coleman v.

Thompson, 501 U.S. 722, 739 (1991)). And the Supreme Court has explained that “because the

Strickland standard is a general standard, a state court has even more latitude to reasonably

determine that a defendant has not satisfied that standard.” Knowles v. Mirzayance, 556 U.S. 111,

123 (2009).

       Under these circumstances, I conclude that the Appellate Division’s denial of Porter’s

ineffective assistance claim was not “contrary to” clearly-established federal law as articulated by

the Supreme Court. Accordingly, “relief is appropriate [] only if the state unreasonably applied

the governing legal principle to the facts of the prisoner’s case.” Lindstadt, 239 F.3d at 198

(internal quotation marks and alterations omitted).




                                                 12
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 13 of 18 PageID #: 1314




   B. “Unreasonable Application Of” Strickland

       Porter focuses primarily on trial counsel’s failure to argue that the seizure of the pill bottle

was unlawful under the plain view exception to the Fourth Amendment, because its contraband

nature was not immediately apparent and therefore the officers lacked probable cause to seize it.

(Pet’r Mem. at 38–40.) It follows, according to Porter, that his subsequent detention by police

based on the pill bottle was unlawful—as there was no basis to arrest him for the shooting or on

suspicion of gun possession; that his consent to search the car was therefore inoperative; and that

evidence secured pursuant to what he describes as an “unlawful investigatory detention” must be

suppressed. (Pet’r Mem. at 43–47.) Respondent persuasively challenges these arguments.

       Mindful that the standard in determining whether a state court’s application of the relevant

federal law was “unreasonable” imposes “a substantially higher threshold” than even clear error,

Schriro, 550 U.S. at 473, I conclude that Porter is not entitled relief on his claim that the Appellate

Division unreasonably applied clearly established federal law to his case. Porter has failed to show

that “there was an error well understood and comprehended in existing law beyond any possibility

for fairminded disagreement.” Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017) (quoting Woods

v. Donald, 575 U.S. 312, 316 (2015)).

       i.      The Allegedly Neglected Argument Was Raised, Considered, and Rejected

       I first agree with Respondent that the allegedly meritorious arguments Porter contends that

his trial counsel should have advanced were, in fact, made in substance by co-defendant’s counsel,

whose argument Porter’s trial counsel expressly adopted and incorporated. Co-defendant’s

counsel explained that Matat could not “determine what kind of pills they are, whether they are

aspirin or whether they are cholesterol pills,” argued there was “no telltale sign that what’s



                                                  13
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 14 of 18 PageID #: 1315




contained in that particular medicine bottle is indicia of any criminality,” and questioned whether

the hearing court would “issue a search warrant” to seize the pill bottle based on those facts. (H2.

8.) He continued to argue that the stop was pretextual. (H2. 9.) He further stated, “I will argue, I

reiterate, that bottle, there is no indicia that what’s in that bottle is criminal at all, and there is no

information or new information that those officers received at that juncture much that would

indicate they had a right to order these individuals out of the car and know the search of that bottle

which they allege to be contraband.” (H2. 9–10.) Porter argues that co-defendant’s counsel never

used the words “probable cause” and failed to identify the correct legal standard to the hearing

court. (Pet’r Mem. at 51–52; D.E. # 12 (“Pet’r Reply”) at 13–16.) But the clear thrust of the

argument was that the officers had no basis to seize the bottle or detain the individuals based on

their observations concerning the pill bottle. And counsel did submit that the hearing court would

not issue a “search warrant” for the pill bottle; a search warrant, of course, requires a showing of

probable cause. See Herring v. United States, 555 U.S. 135, 142 (2009). Porter’s trial counsel

explicitly adopted those arguments. (H2. 17.) That this argument was made and adopted alone

provides a sufficient justification to deny the petition for a writ. Cf. Palacios, 589 F.3d at 562

(declining to reach prejudice prong where petitioner failed to establish performance prong).

        ii.      The Appellate Division’s Determination that the Failure to Raise Certain
                 Arguments Did Not Constitute Ineffective Assistance of Counsel Was Not
                 Objectively Unreasonable

              a. Porter Has Not Established that His Purportedly Unraised Arguments Would Have
                 Been Meritorious or A Reasonable Probability That, But For This Failure, the
                 Result of the Proceeding Would Have Been Different

        Assuming arguendo that trial counsel failed to make the argument that there was no basis

to seize the pill bottle or to detain the occupants based on the pill bottle, Porter is still not entitled

to relief because has established neither Strickland’s prejudice prong nor that “there could be no


                                                   14
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 15 of 18 PageID #: 1316




reasonable dispute” as to whether the Appellate Division’s decision concerning that point was in

error. Woods, 575 U.S. at 316.2

       The parties sometimes discuss this argument both with reference to Strickland’s

“prejudice” prong—i.e., whether petitioner has shown “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been different”, Eze

v. Senkowski, 321 F.3d 110, 123 (2d Cir. 2003) (quoting Strickland, 466 U.S. at 694), and the

standard imposed by Kimmelman—i.e., whether petitioner has shown “that his Fourth

Amendment claim is meritorious and that there is a reasonable probability that the verdict would

have been different absent the excludable evidence”, Kimmelman, 477 U.S. at 375 (emphasis

added). As one district court aptly described it after canvassing circuit precedent, “it is not entirely

clear what ‘meritorious’ means in this context”, Maldonado, 697 F. Supp. 2d at 528–29, but “[t]he

weight of the authority and the logic of Kimmelman suggest that petitioner must show, at

minimum, a reasonable probability that the suppression motion would succeed, and quite possibly

that that the suppression motion would in fact succeed.” Id. Strickland supplies the clearly

established federal law on ineffective counsel claims. Taylor, 529 U.S. at 391.

       Matat testified that he was trained in the identification and packaging of controlled

substances, (H1. at 17), and believed that the pills were controlled substances in what he plainly

viewed was an unlabeled pill bottle, (H1. at 93). Rather than establishing that Porter’s allegedly

unraised argument supports a “good Fourth Amendment claim”, Palacios, 589 F.3d at 565, the

governing law and totality of the circumstances strongly suggest that Matat had probable cause to




2
 Additionally, I note that, under the Strickland analysis, where an unraised argument is not a “good
Fourth Amendment claim”, as here, the petitioner may be considered as having failed to meet his
burden under the prejudice or performance prong, since counsel would not violate the latter in
deciding not to raise such a claim. See Palacios, 589 F.3d at 566.
                                                  15
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 16 of 18 PageID #: 1317




seize the pill bottle under the plain view doctrine. See e.g., Salvador v. City of New York, No. 15-

cv-5164, 2016 WL 2939166, at *4, *6 (S.D.N.Y. May 19, 2016) (finding probable cause for arrest

and seizure of pills stored in a plastic bag, which violated a New York law making it “unlawful

for an ultimate user of controlled substances to possess such substance outside of the original

container in which it was dispensed”); Deanda v. Hicks, 137 F. Supp. 3d 543, 566 (S.D.N.Y. 2015)

(during traffic stop, officer’s observation that pills were blue and that pill bottle did not have a

label, along with his training and experience that allowed him to identify the pills as oxycodone,

justified seizure of bottle under plain view exception); see also People v. Abraham, 974 N.Y.S.2d

539 (N.Y. App. Div. 2013) (concluding, with regard to the very traffic stop Porter here challenges,

that the “unmarked pill bottle [was] observed in plain view”).

       Additionally, it would be reasonable to conclude that the probable cause relating to the pills

extended to all occupants of the vehicle where no one took ownership of the pill bottle. See

Maryland v. Pringle, 540 U.S. 366, 371-72 (2003).            Finally, Porter’s argument that Matat

“conceded that the ‘small white pills’ inside the bottle could have been aspirin”, (Pet. Mem. at 8),

misses the point: Matat maintained in his testimony that he “believe[d] that it was controlled

substances,” (id.) and “[i]t is not necessary that an officer know with certainty that an object seized

is or contains evidence of a crime at the moment of seizure.” United States v. Faltine, No. 13-CR-

315 KAM, 2014 WL 4370811, at *16 (E.D.N.Y. Sept. 2, 2014) (quoting United States v. Delva,

13 F. Supp. 3d 269, 276 (S.D.N.Y. 2014)).

       Moreover, at the time of the traffic stop, there were five car occupants and only two

officers. Because “danger to an officer from a traffic stop is likely to be greater when there are

passengers in addition to the driver in the stopped car,” the Supreme Court has held that “an officer

making a traffic stop may order passengers to get out of the car pending completion of the stop.”



                                                  16
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 17 of 18 PageID #: 1318




Maryland v. Wilson, 519 U.S. 408, 414–15 (1997); see also Rodriguez v. United States, 575 U.S.

348, 372 n.2 (2015) (Alito, J. dissenting) (noting that “it remains true that police may ask questions

aimed at uncovering other criminal conduct and may order occupants out of their car during a valid

stop”). This officer-safety justification provides an independent reason, apart from any reference

to the pill bottle, to have ordered the occupants out of the vehicle during the traffic stop.

        Accordingly, I conclude that trial counsel was not constitutionally ineffective for failing to

raise the arguments Porter argues should have been made, and, considering the foregoing analysis,

I further conclude that the Appellate Division did not unreasonably apply Strickland. Woods, 575

U.S. at 316.3, 4

            b. The Trial Court’s Alternative Justifications for Denying Suppression

        Respondent argues that the hearing court also found that Porter was lawfully detained based

on Matat’s observation that the passengers matched the descriptions of the suspected perpetrators

in the shooting, so the outcome would have been the same, even had trial counsel advanced the

argument. (Def. Opp’n at 22–23.) The parties dispute whether the officers received a confirmatory

description of the shooters before or after they ordered the occupants out of the car, and they




3
 Porter’s reply brief relies heavily on Mayo v. Henderson for the proposition that his trial counsel
was ineffective because he “omitted significant and obvious issues while pursuing issues that were
clearly and significantly weaker.” 13 F.3d 528, 533 (2d Cir. 1994). Mayo is triply inapposite:
Porter’s counsel did not “omit” the issue; even assuming arguendo that it was not raised, that
purportedly neglected argument was not at all “particularly strong,” id. at 534; and trial counsel’s
credibility arguments here were not nearly as weak as those addressed in Mayo, where the
credibility arguments were made to an appellate court.
4
  I am also not persuaded by Porter’s contention that trial counsel’s choices were unjustified as a
matter of trial strategy because he had “nothing to lose, yet everything to gain” by presenting a
stronger theory of suppression. (Pet’r Mem. at 53 (quoting Harrison v. Cunningham, 512 F. App’x
40, 42 (2d Cir. 2013)). Even if that were true, “[w]ith no Supreme Court precedent establishing a
‘nothing to lose’ standard for ineffective-assistance-of-counsel claims, habeas relief cannot be
granted pursuant to § 2254(d)(1) based on such a standard.” Knowles, 556 U.S. at 122.
                                                  17
Case 1:17-cv-07465-CBA Document 15 Filed 12/22/20 Page 18 of 18 PageID #: 1319




dispute the hearing court’s factual findings on this point. (Compare Pet’r Mem. at 51–52 and Pet’r

Reply at 4–7, with Def. Opp’n at 26–28 & 26 n.4.) The hearing court’s findings and conclusions

are somewhat inconsistent. The court found that Matat saw the pill bottle, decided to direct the

occupants out of the car to further investigate, and at that point observed that the occupants

matched the description of the suspects in the shooting. (H2. 28.) Later, however, the court

concluded that “when [Matat] observed an unmarked pill bottle in the car and that the occupants

of the vehicle with the exception of defendant Porter closely resembled four individuals alleged to

have been involved in the shooting earlier [that] morning, . . . he had a reasonable basis upon which

to order the occupants out of the car.” (H2. 32.) Because of the ambiguity in the state court record,

I do not rely on any argument that has as its factual predicate that the officers concluded that the

occupants looked like the shooting suspects before asking them to exit the vehicle.




                                         CONCLUSION

       For the reasons set forth above, Porter’s petition is denied. Because Porter has failed to

make a “substantial showing of the denial of a constitutional right,” a Certificate of Appealability

shall not issue. 28 U.S.C. § 2253(c). The Clerk of Court is respectfully directed to enter judgment

accordingly and close the case.

       SO ORDERED.

Dated: December 22, 2020
       Brooklyn, New York                             /s/ Carol Bagley Amon
                                                      Carol Bagley Amon
                                                      United States District Judge




                                                 18
